245 S.W.2d 259 (1952)
HUDSON
v.
STATE.
No. 25425.
Court of Criminal Appeals of Texas.
January 30, 1952.
*260 No attorney on appeal for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
BEAUCHAMP, Judge.
Appellant has filed a second motion for rehearing and calls to our attention matters which probably should have been discussed in connection with the first motion for rehearing.
Appellant has attached affidavits to his second motion for rehearing setting out that the statement of facts was changed after the same was agreed to and filed of record. There is no admission on the part of the County Judge that he did this and the charge lodged in the affidavit is of a general nature. It is stated that the name of R. A. Hudson was not found in the statement of facts as originally filed and that the same was added by the court after the filing. The statement of facts itself, as we find it in the record, does not verify this claim but the name of R. A. Hudson, referred to as the defendant, is found at least five times in the body of the statement.
The question thus, raised is quite an unusual one. This court is not a trier of fact. We can only pass on the things that are before us and, while we do not question counsel for appellant or the makers of the affidavits in any manner whatsoever, we are not in position to receive these affidavits and pass upon them. We know of no authority of law authorizing us to do so. As the bills of exception stand and the statement of facts as found in the record, there is no question about the conclusion reached in the original opinion.
Great stress is also laid on the contention that the bills of exception certify error. It is true that they state that the evidence was insufficient but the question of the sufficiency of the evidence is one of law and this court will not accept the trial court's conclusion as to a question of law. The bill must be appraised in the light of the statement of facts.
We are unable to sustain the contentions found in appellant's second motion for rehearing and the same is accordingly overruled.